COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF Z. Z. E-P., A              §              No. 08-21-00024-CV
  CHILD,
                                                §                 Appeal from the
                       Appellant.
                                                §                65th District Court

                                                §            of El Paso County, Texas

                                                §              (TC# 2019DCM3417)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until May 5, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT. THE

COURT WILL DENY ALL FURTHER EXTENSIONS.

       It is further ORDERED that the Hon. Maria B. Ramirez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 5, 2021.

       IT IS SO ORDERED this 29th day of April, 2021.

                                                    PER CURIAM

Before Rodriguez, C.J., Palafox J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment